IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                           No. 81453-2-I
 MARGARET JOSETTE PERRINE,
                                                           DIVISION ONE
                              Respondent,
                                                           UNPUBLISHED OPINION
                    and

 MATTHEW DAVID PERRINE,

                              Appellant,


      MANN, C.J. — Matthew Perrine appeals an order of child support for his child with

Margaret Perrine. Because the trial court did not require Margaret 1 to make a transfer

payment and did not credit Matthew for health care expenses paid for the child, we

vacate the support order and remand to the trial court to enter a child support order

nunc pro tunc consistent with this opinion.

                                                 FACTS

      Matthew and Margaret married in January 1991 and separated in May 2018.

Although the agreed parenting plan provided that both parents would “aspire to a 50/50

residential schedule,” the plan allowed their 16-year-old child to choose where to reside.



      1   We refer to the parties by their first names to avoid confusion. No disrespect is intended.


           Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81453-2-I/2


The child chose to reside exclusively with Matthew and did not reside with Margaret at

any point after April 2019.

        Following a January 2020 trial on the economic issues, the trial court entered

final dissolution orders that the parents asked to be reconsidered. The trial court later

entered an amended decree of dissolution awarding Margaret 56 percent of the parties’

community property, with her share valued at almost $1,660,000, and awarding her

$7,500 in monthly spousal maintenance for 5 years.

        In an amended order of child support, the trial court found Matthew’s monthly net

income to be $8,335 and Margaret’s to be $7,500. Using the standard calculation for

child support obligations, the trial court determined the presumptive monthly support

obligation to be $827 for Matthew and $746 for Margaret. 2 However, the trial court

denied Matthew credit for his payment of the child’s health care premium and failed to

allocate uninsured medical expenses in proportion to income. The trial court decided

Matthew was the obligor, but neither parent was obligated to make a transfer payment

for the child in this case.

        Matthew appeals.

                                             ANALYSIS

        Matthew challenges the amended order of child support on two grounds. He

asserts the trial court deviated from the standard calculation based on a residential

schedule that did not exist in fact. He also asserts the trial court improperly failed to




        2These transfer payment amounts did not account for any credits resulting from health care
expenses incurred on behalf of the child. Moreover, based on these amounts, the trial court determined
Matthew to be the obligor parent.


                                                 -2-
No. 81453-2-I/3


credit payment of health insurance premiums and failed to allocate uninsured expense

based on income.

        We review child support orders for an abuse of discretion. In re Marriage of

Jess, 136 Wn. App. 922, 926, 151 P.3d 240 (2007). A trial court abuses its discretion if

its decision is manifestly unreasonable or its ruling is based on untenable grounds or

untenable reasons. In re Marriage of Littlefield, 133 Wn.2d 39, 46-47, 906 P.2d 1009

(1997). The trial court’s findings of fact must be supported by substantial evidence. 3 In

re Parentage of Goude, 152 Wn. App. 784, 790, 219 P.3d 717 (2009).

    A. Transfer Payment

        Because the child resided solely with Matthew, he argues the trial court abused

its discretion by deviating based on an aspirational 50/50 residential schedule,

designating him as the obligor, and by not ordering Margaret to make a transfer

payment to him. We agree.

        After determining the presumptive amount of child support owed, a trial court has

discretion to “deviate from the basic child support obligation based on a variety of

factors, one of which is the amount of residential time the children spend with the

parents.” State ex rel. M.M.G. v. Graham, 159 Wn.2d 623, 636, 152 P.3d 1005 (2007).

RCW 26.19.075(1)(d) provides

        The court may deviate from the standard calculation if the child spends a
        significant amount of time with the parent who is obligated to make a
        support transfer payment. The court may not deviate on that basis if the
        deviation will result in insufficient funds in the household receiving the
        support to meet the basic needs of the child or if the child is receiving
        temporary assistance for needy families. When determining the amount of
        the deviation, the court shall consider evidence concerning the increased
        expenses to a parent making support transfer payments resulting from the

        3“Substantial evidence is that which is sufficient to persuade a fair-minded person of the truth of
the matter asserted.” In re Marriage of Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012).


                                                   -3-
No. 81453-2-I/4


        significant amount of time spent with that parent and shall consider the
        decreased expenses, if any, to the party receiving the support resulting
        from the significant amount of time the child spends with the parent
        making the support transfer payment.[4]

        Here, the trial court did not order Margaret to make a transfer payment, deviating

from her basic child support obligation, based on its findings that:

        [The child’s] primary residence is currently with [Matthew], and she has
        discretion over her residential schedule. She has spent no residential time
        with [Margaret] since April 2019, and it is unknown when this will change,
        although the parenting plan provides that both parents should work
        towards a 50/50 residential schedule. Although the recent past has
        reflected a significant rift in [Margaret’s] relationship with [the child],
        resulting in exclusive residential time with [Matthew], [Margaret] has been
        the primary caregiver for the majority of [the child’s] life prior to the recent
        developments . . . Thus, the Court views this break in their relationship as
        temporary. The Court has confidence that [Matthew] will work in good
        faith to repair the relationship between [Margaret] and [the child], and work
        towards a 50/50 residential schedule with [Margaret] in the very near
        future. As such, any child support payments are considered under a
        presumptive 50/50 residential schedule as the parties have indicated they
        intend to work towards.

        The record supports the first part of the trial court’s finding: that the child (1)

resides exclusively with Matthew and had for 10 months when the order was entered,

(2) “has discretion over her residential schedule,” (3) spent no time with Margaret since

April 2019, and (4) has not said when, or if, this residential schedule will change.

Indeed, the trial court found that “it is unknown when this will change.”

        There is no basis, however, for the second part of the trial court’s decision not to

require Margaret to make a transfer payment because of a future, aspirational and

speculative 50/50 residential schedule. 5 While the trial court has discretion, that


        4  (Emphasis added.)
        5  Margaret relies on In re Parentage of A.L., 185 Wn. App. 225, 242, 340 P.3d 260 (2014), to say
the payment of support need not be to the parent with whom the child resides a majority of the time.
Historically, child support was payable to the custodian with whom the child resided a majority of the time.
The Parenting Act of 1987 did not change that policy, it merely eliminated the use of the term custodian.


                                                   -4-
No. 81453-2-I/5


discretion is bound by the facts before the court, not speculation. Because the child

resided exclusively with the father at the time the order was entered, the trial court

abused its discretion in not requiring a transfer payment from the mother. 6 The record

supports no other factual basis for deviation.

    B. Health Care Expenses

        Matthew also claims his support obligation should have been reduced by the

amount he paid for health insurance premiums and uninsured health care expenses for

the child. Again, we agree.

        “In reaching a net child support transfer payment, a parent who pays for health

insurance is allowed a credit against his or her basic support obligation equal to the cost

of the insurance.” In re Marriage of Scanlon & Witrak, 109 Wn. App. 167, 175, 34 P.3d

877 (2001) (citing ch. 26.19 RCW, Appendix, Health Care Expenses). Here, the court

entered the amount of the premium, but did not allocate it between parties to properly

credit him. This was error.

        RCW 26.19.080(2) requires the court to divide uninsured health care costs in

proportion to income share of the parents. See In re Yeamans, 117 Wn. App. 593, 600,

72 P.3d 775 (2003) (“Once the trial court determines that extraordinary expenses are

‘reasonable and necessary,’ it is required to allocate them in proportion to the parents’



The policy of the child support statutes was to create at least a safe harbor in the principle residence of
the child. The residential parent is presumed to satisfy their obligation under the support schedule by
virtue of the child’s residence. The other parent is to make the transfer payment. If there is any
exception, it would be limited by the statutory bases for deviation.
         The transfer payment is not a form of economic equalization for the parents. It is the parents’
obligation to the child. The need for child support and the residence of the child were known when the
maintenance was set. The child support order is not an opportunity to revisit that decision. See Marriage
of Condie, 15 Wn. App. 2d 449, 456-57, 475 P.3d 993 (2020).
         6 We note that the court could have simply provided for a new order on child support by motion

when the schedule in fact changed. Or, the trial court could have required periodic reviews to determine
if circumstances had changed enough to allow Margaret to seek modification of the child support order.


                                                   -5-
No. 81453-2-I/6


income.”). The trial court did not do that. It placed the responsibility entirely on

Matthew. This was error.

        Neither of these actions is permissible as a deviation. RCW 26.19.075

authorizes deviation from the standard calculation. RCW 26.19.011(9) defines the

standard calculation as the presumptive amount of support owed. It does not provide

for deviation from the standards by which the presumptive amounts are calculated. It

was an abuse of discretion to fail to allocate credit for the health care premium

payments and to allocate uninsured health care costs other than in proportion the net

income of the parties.

        Accordingly, we vacate the support order and remand to the trial court to enter a

child support order nunc pro tunc consistent with this opinion. 7




WE CONCUR:




        7 On remand, Margaret invites us to direct the trial court to reconsider its maintenance award to

account for any transfer payment that she might be ordered to make. That issue was neither properly
raised nor briefed in this appeal, so we see no reason to provide such direction and decline the invitation
to do so.


                                                   -6-